United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-41736
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

JOSHUA JOB SOLIS-HERRERA

                Defendant - Appellant



           Appeal from the United States District Court
            for the Southern District of Texas, McAllen
                      USDC No. 7:05-CR-389-ALL


Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-appellant Joshua Job Solis-Herrera (“Solis”)

appeals the sentence imposed upon his conviction for illegal

reentry.   Solis asserts that the district court erred in

enhancing his sentence under U.S.S.G. § 2L1.2(b)(1)(A)(ii) based

on a Texas prior conviction for robbery.      The parties disagree

whether the proper standard of review is plain error or de novo.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                  1
We conclude that the result is the same under either standard of

review.

     Under § 2L1.2(b)(1)(A)(ii), a defendant’s base offense level

is increased by sixteen levels if he was previously deported

after being convicted of a crime of violence.   The Commentary to

U.S.S.G. § 2L1.2 states that a prior conviction may qualify as a

crime of violence if (1) it is one of the predicate offenses

listed in that section or (2) it has as an element of the crime

the use, attempted use, or threatened use of physical force

against the person of another.   U.S.S.G. § 2L1.2 cmt.

n.1(B)(iii).   Robbery is an offense expressly listed as a crime

of violence in the Commentary to § 2L1.2.   § 2L1.2, cmt.

n.1(b)(iii).   Recently in United States v. Santiesteban-

Hernandez, No. 05-50399, (5th Cir. filed Oct. 31, 2006), we held

that the Texas robbery statute, § 29.02, qualifies as “robbery”

for the purposes of U.S.S.G. § 2L1.2.   The arguments raised by

Solis are almost identical to the arguments made in Santiesteban-

Hernandez and thus foreclosed.   See id.

     Solis also contends that 8 U.S.C. § 1326(b) is

unconstitutional.   He acknowledges that this argument is

foreclosed by United States v. Almendarez-Torres, 523 U.S. 224,

235 (1998), but raises it to preserve it for further review.    We

have “repeatedly rejected arguments like the one made by [Solis]

and . . . held that Almendarez-Torres remains binding despite

Apprendi [v. New Jersey, 530 U.S. 466 (2000).]”   United States v.

                                 2
Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005).   Solis’s guilty-

plea conviction and the sentence imposed are AFFIRMED.




                                3